DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a chromatic confocal optical head for use in a confocal imaging system, comprising: an illumination source including an addressable wide spectrum point source array to provide light having a wide spectrum including multiple wavelengths for illuminating an object, the addressable wide spectrum point source array including a plurality of individual broadband point sources wherein each broadband point source in the point source array is individually addressable to enable lateral scan of the object; a beamsplitter to receive light from the illumination source without an intervening modulator and configured to allow the light from the illumination source to pass therethrough, or reflect from, toward the object, and to receive light reflected from the object and allow the light received from the object to propagate toward a detector, in combination with the rest of the limitations of the claim.
	Claims 2-7, 11-15, 17-21 are allowed by the virtue of dependency on the allowed claim 1.
 As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a chromatic confocal optical head for use in confocal imaging system, comprising: an illumination source including an addressable wide spectrum point source array to provide light having wide spectral illumination of an object, the addressable wide spectrum point source array including a plurality of individual broadband point sources wherein each broadband point source in the point source array is individually addressable to enable lateral scan of the object; a beamsplitter to receive light from the illumination source without an intervening modulator and configured to allow the light from the illumination source to pass therethrough, or reflect from, toward the object, and to receive light reflected from the object and allow the light received from the object to propagate toward a detector, in combination with the rest of the limitations of the claim.
	Claims 9-10, 16 are allowed by the virtue of dependency on the allowed claim 8.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a confocal fluorescence imaging system, comprising: an illumination source including an addressable narrow spectrum point source array to excite a fluorescence in an object, the addressable wide narrow spectrum point source array including a plurality of individual narrow spectrum point sources wherein each narrow spectrum point source in the point source array is individually addressable to enable lateral scan of the object without a need for a further modulator, in combination with the rest of the limitations of the claim.
	Claims 23 is/are allowed by the virtue of dependency on the allowed claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886